DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 6,13 and 20 are objected to because of the following informalities:  Claim(s) 6,13 and 20 depend on canceled claim(s) 2,9 and 16, respectively. For the purpose of this examination, claim(s) 6,13 and 20 are construed to depend on independent claim(s) 1,8 and 15, respectively.
Appropriate correction is required.

Response to Amendments
Claim (s) 1,8,15 are amendment
Claim (s) 2,9 and 16 are canceled.
Claim (s) 21-23 are newly added
Claim (s) 1,3-8,10-15 and 17-23 are pending.

Response to Arguments
Applicant’s arguments/remarks, (see pages 12-16), filed on 17th, June, 2022, with respect to the prior art rejection(s) of claim(s) 1-20 under 35 USC § 103 have been considered but are moot because the arguments do not apply to the new grounds of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3,6,8,10,13,15,17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Deep (US 2010/0175004 A1) in view of Patten et al. (US 2015/0288672 A1) in view of Privat (US 2016/0127432 A1), further in view of Huck et al. (US 2004/0181579 A1).

Regarding claim 1, Deep discloses a method for collaboratively accessing a virtual desktop produced by a virtual machine hosted on a server by two or more users, comprising (Deep fig. 1, [0023-0025] discloses a web application or server hosting a virtual meeting; [0023] a party `A` invites party `B` to join a virtual meeting, process flow moves to step 117 in which a determination is made as to whether party `B` accepts the invitation to join the virtual meeting; [0025], if it is determined in step 117 that party `B` has accepted the invitation to join the virtual meeting, then party `A` participates/access virtual desktop in a virtual meeting with party `B` in step 125 content associated with the web application, as for example a web page of the web application, is to be shared during the virtual meeting):
establishing a remote desktop session for an owner of the virtual desktop by executing the virtual desktop (virtual meeting or conference) on the server (web conferencing application on a server) (Deep, fig. 1, [0015-0024], steps 105-125, discloses steps for creating/initiating a virtual meeting or conference. Typically, to host a web conference, a user accesses a web conferencing application on a server to establish an account. Once the account is established, the user may then initiate a web conference by inviting parties to participate in the web conference. The establishment of the web conference allows the user to share something he or she is viewing on his or her computing system with other participants in the web conference); and 
connecting a virtual desktop client of the owner (web application running on party “A” desktop) executing on a first remote client device (his or her computer) to a virtual desktop agent (virtual meeting booth) executing in the virtual desktop (Deep, fig. 1, [0020] discloses party “A” initiating a virtual meeting or conference by accessing a web application on party “A” desktop to connect to a virtual meeting booth to activate the virtual meeting booth to setup a virtual meeting. The  virtual meeting booth may be associated with a desktop of a computing device or any suitable application. [0039] discloses party B joining a virtual meeting with party A. [0040] Once party `B` 408 joins the virtual meeting through activating the meeting booth associated with website 412, both party `A` 404 and party `B` 408 participate in the virtual meeting. Participating in the virtual meeting may include, but is not limited to including, party `A` 404 and party `B` 408 sharing what is displayed on their computer screens through the meeting booth and passing control of what is displayed),
receiving a request to initiate a collaborative session on the virtual desktop with at least one specified collaborator (first party/Host) (Deep, Fig. 1, steps 105 & 109, [0014] discloses one aspect of creating a virtual conference by sending a request to initiate a web conference (receiving a request to initiate a collaborative session on the virtual desktop with at least one specified collaborator). The request is obtained from a first party/Host. The method also includes communicating with a second location/server configured to create the web conference based on the request, and determining when the web conference is created by the second location. If it is determined that the web conference is created by the second location, the method further includes issuing an invitation to at least a second party to invite the second party to participate in the web conference with the first party);
conveying an invitation message to join the remote desktop session to the at least one collaborator (Deep, Fig. 1, step 113, [0017] discloses a virtual meeting booth may be presented on a website as a logo or an icon. Once a user activates, e.g., clicks on, a graphical representation of the virtual meeting booth, the user may invite others on the website to participate in a virtual meeting),
 the invitation message including a link (step 209) to the virtual desktop (Deep [0028] discloses in step 209, if the determination is that party `B` wishes to join the virtual meeting, then party `B` accesses the website identified in the invitation in step 217. Party `B` may access the website using any suitable method, e.g., party `B` may click on a link contained in the invitation);
the link (the invitation may include a link or a web address for a web page that includes a virtual meeting booth) being configured to route a virtual desktop client (sharing a desktop) of the at least one collaborator that is executed on a client device of the at least one collaborator to the virtual desktop for connecting the virtual desktop client of the at least one collaborator to the virtual desktop (Deep [0038] party `A` 404 may substantially directly issue an invitation to join the virtual meeting initiated by party `A` 404. The invitation may be issued to party `B` 408 using any suitable method, e.g., by sending an e-mail or instant message. Typically, the invitation may identify website 412 and indicate to party `B` 408 that the virtual meeting may be joined by accessing the virtual meeting booth associated with website 412. By way of example, the invitation may include a link or a web address for a web page that includes a virtual meeting booth that party `A` 404 wants party `B` 408 to access. [0015] if a first party wishes to share a web page that he or she is currently viewing on the desktop of his or her computer, that first party logs into a web conferencing application to create a web conference that enables him or her to share the web page. Any party that the first party invites to participate in the web conference then logs into the web conferencing application in order to join the web conference which enables the first party to share his or her virtual desktop with other participants. [0053] a virtual meeting booth may be incorporated with respect to substantially any application, and may be used to enable a user to share his or her desktop),
in response to the invitation message (Deep [0023] discloses step 117 in a process of establishing a virtual meeting where in response to an invitation from party ‘A’ to party ‘B’ to join a virtual meeting, part ‘B’ accepts the invitation and join the meeting),
receiving a request (acceptance of invitation) from the virtual desktop client of the at least one collaborator to join the virtual desktop (Deep [0023] discloses that in response an invitation, the process proceeds to step 117 where an invitation from party ‘A’ to party ‘B’ is accepted by, party ‘B’ to join the meeting), 
joining the at least one collaborator to the remote desktop session by connecting the virtual desktop client of the at least one collaborator to the virtual desktop agent (Deep [0023] discloses step 117 in a process of establishing a virtual meeting where in response to an invitation from party ‘A’ to party ‘B’ to join a virtual meeting, part ‘B’ accepts the invitation a join the meeting),
Deep did not explicitly disclose the link being configured to route a virtual desktop client of the at least one collaborator that is executed on a client device of the at least one collaborator to the virtual desktop for connecting the virtual desktop client of the at least one collaborator to the virtual desktop; the virtual desktop client of the owner being configured to, using a remote desktop protocol, receive and display a GUI streamed to the virtual desktop client from the virtual desktop agent and to transmit user inputs produced on the virtual desktop client of the owner to the virtual desktop agent using the remote desktop protocol for being injected into and effectuated in the virtual desktop; the virtual desktop client of the at least one collaborator being configured to, using the remote desktop protocol, receive and display the GUI streamed to the virtual desktop client from the virtual desktop agent and to transmit user inputs produced on the virtual desktop client of the at least one collaborator to the virtual desktop agent using the remote desktop protocol for being injected into and effectuated in the virtual desktop; wherein, during the remote desktop session: the virtual desktop agent streams the GUI of the virtual desktop to the virtual desktop client of the owner and to the virtual desktop client of the at least one collaborator; one of the virtual desktop clients of the owner or the at least one collaborator is designated as having input control; the virtual desktop agent receives inputs via the remote desktop protocol from each virtual desktop client connected to the virtual desktop of the owner and the at least one collaborator and determines which virtual desktop client’s received inputs to permit into the virtual desktop based on which virtual desktop client has been designated as having input control while ignoring received inputs from remaining virtual desktop clients connected to the agent.
Patten discloses the link being configured to route a virtual desktop client of the at least one collaborator that is executed on a client device of the at least one collaborator to the virtual desktop for connecting the virtual desktop client of the at least one collaborator to the virtual desktop (Patten, fig. 6 [0083] discloses a user/client device 120, 130 begin at block 600 where a client device may receive an invitation to join a communication session from, for example, the collaboration server 150. The invitation may comprise an email with a URI/URL link, an SMS message with a URI/URL link, or the like, for example. The invitation may also include a unique identifier that identifies the communication session. The user/client device 120, 130 initiates an outgoing connection to the communication session via the a VNC bridge 152 and MCU 155 at block 605. After the user/client joins the virtual session, at block 610, the user/client device 120, 130 establishes communication with an agent/server device 140a, 140b, 140c via the communication session through the IMS network 110. The communication session may be based on SIP and a VNC screen (Virtual network computing – screen/desktop) sharing session may be setup using VNC server module 325 running on the agent/server device 140a, 140b, 140c and a VNC client module 480 running on the user/client device 120, 130. Access to a content item is received from an agent/server device 140a, 140b, 140c at block 620 where the content item is stored at a location that is remote from the user/client device 120, 130. [0067] VNC is used for allowing agent server stations 140a, 140b, and 140c to collaborate and share content with user/client devices 120, 130. VNC is a graphical desktop sharing system that uses the Remote Frame Buffer (RFB) protocol to remotely control another computer. VNC allows keyboard and/or mouse events to be transmitted from one computer to another and relays the graphical screen updates back in the other direction over a network. The collaboration server 150, via a VNC Bridge server 152 and a Multipoint Control Unit (MCU) 155 allows a VNC server installed on an agent's computer and one or several VNC clients (either with the software installed on their computer or via an HTMLVNC viewer) associated with the user devices 120, 130 to be connected in a VNC sharing session. All of the participants in a sharing session may initiate an outgoing connection to the VNC Bridge server 152 that will allow the sharing session to be established).
On of ordinary skill would have been motivated to combine the teachings of Deep and Patten because these teachings are from the same field of endeavor with respect to disclosing techniques for online or virtual collaboration.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Patten into the invention of Deep. The motivation would have been to establishing a virtual screen/desktop sharing session enabling collaborators to share content, Patten, [0067].
Deep and Patten did not explicitly disclose the virtual desktop client of the owner being configured to, using a remote desktop protocol, receive and display a GUI streamed to the virtual desktop client from the virtual desktop agent and to transmit user inputs produced on the virtual desktop client of the owner to the virtual desktop agent using the remote desktop protocol for being injected into and effectuated in the virtual desktop; the virtual desktop client of the at least one collaborator being configured to, using the remote desktop protocol, receive and display the GUI streamed to the virtual desktop client from the virtual desktop agent and to transmit user inputs produced on the virtual desktop client of the at least one collaborator to the virtual desktop agent using the remote desktop protocol for being injected into and effectuated in the virtual desktop; wherein, during the remote desktop session: the virtual desktop agent streams the GUI of the virtual desktop to the virtual desktop client of the owner and to the virtual desktop client of the at least one collaborator; one of the virtual desktop clients of the owner or the at least one collaborator is designated as having input control; the virtual desktop agent receives inputs via the remote desktop protocol from each virtual desktop client connected to the virtual desktop of the owner and the at least one collaborator and determines which virtual desktop client’s received inputs to permit into the virtual desktop based on which virtual desktop client has been designated as having input control while ignoring received inputs from remaining virtual desktop clients connected to the agent.
Privat discloses the virtual desktop client of the owner being configured to, using a remote desktop protocol, receive and display a GUI streamed to the virtual desktop client from the virtual desktop agent (Privat [0034] discloses in fig. 3B, a remote desktop connection module 66, when invoked, will attempt to establish a remote desktop connection with the remote computer identified by the web conference host. The web conference host can specify the remote computer prior to, or during, a web conferencing session. Upon establishing a remote desktop connection with the remote computer identified by the web conference host, the listener module 68 of the remote desktop connection module 66 will receive a stream of information representing a user interface (receiving streamed GUI) of the remote computer. For example, the user interface may be that of the desktop, or of a particular software application being executed at the remote computer. [0028] The desktop or user interface of the remote computer 40 is communicated to and received at the web conferencing service 36 via the remote desktop connection 38, converted or transcoded for broadcasting to the web conference participants, 42, 44 and 46, and then broadcast to the computing devices of the participants for display on their respective computing devices 42, 44 and 46. Various embodiments of the invention use any one of several remote connection protocols to establish the remote desktop connection between the web conferencing service 36, and the remote computer 40. Examples of these remote connection protocols include: Remote Desktop Protocol (RDP), Independent Computing Architecture (ICA), Remote FrameBuffer (RFB), or Virtual Network Computing (VNC), as well as other proprietary or non-proprietary protocols that serve the same or similar functions),
to transmit user inputs produced on the virtual desktop client of the at least one collaborator to the virtual desktop agent using the remote desktop protocol for being injected into and effectuated in the virtual desktop (Privat [0030] In addition to simply broadcasting the information representing the user interface of the remote computer 40, the web conferencing service includes a control interface via which it can receive input from the web conferencing application executing at the mobile computing device. [0035] during the broadcasting of the user interface of the remote computer, the web conference host can use the web conferencing application residing and executing on the mobile computing device to provide user-inputs that control or manipulate the user interface of the remote computer. For instance, these user-inputs generate commands that are communicated to the control interface 74 of the remote desktop connection module 66, which will in turn forward the commands to the remote computer for processing. [0028]  any one of several remote connection protocols to establish the remote desktop connection between the web conferencing service 36, and the remote computer 40. Examples of these remote connection protocols include: Remote Desktop Protocol (RDP), Independent Computing Architecture (ICA), Remote FrameBuffer (RFB), or Virtual Network Computing (VNC), as well as other proprietary or non-proprietary protocols that serve the same or similar functions),
the virtual desktop client of the at least one collaborator being configured to, using the remote desktop protocol, receive and display the GUI streamed to the virtual desktop client from the virtual desktop agent (Privat [0028] The desktop or user interface of the remote computer 40 is communicated to and received at the web conferencing service 36 via the remote desktop connection 38, converted or transcoded for broadcasting to the web conference participants, 42, 44 and 46, and then broadcast to the computing devices of the participants for display on their respective computing devices 42, 44 and 46. Various embodiments of the invention use any one of several remote connection protocols to establish the remote desktop connection between the web conferencing service 36, and the remote computer 40. Examples of these remote connection protocols include: Remote Desktop Protocol (RDP), Independent Computing Architecture (ICA), Remote FrameBuffer (RFB), or Virtual Network Computing (VNC), as well as other proprietary or non-proprietary protocols that serve the same or similar functions), and 
to transmit user inputs produced on the virtual desktop client of the at least one collaborator to the virtual desktop agent using the remote desktop protocol for being injected into and effectuated in the virtual desktop (Privat [0030] In addition to simply broadcasting the information representing the user interface of the remote computer 40, the web conferencing service includes a control interface via which it can receive input from the web conferencing application executing at the mobile computing device. [0035] during the broadcasting of the user interface of the remote computer, the web conference host can use the web conferencing application residing and executing on the mobile computing device to provide user-inputs that control or manipulate the user interface of the remote computer. For instance, these user-inputs generate commands that are communicated to the control interface 74 of the remote desktop connection module 66, which will in turn forward the commands to the remote computer for processing. [0028]  any one of several remote connection protocols to establish the remote desktop connection between the web conferencing service 36, and the remote computer 40. Examples of these remote connection protocols include: Remote Desktop Protocol (RDP), Independent Computing Architecture (ICA), Remote FrameBuffer (RFB), or Virtual Network Computing (VNC), as well as other proprietary or non-proprietary protocols that serve the same or similar functions),
wherein, during the remote desktop session: 
the virtual desktop agent streams the GUI of the virtual desktop is streamed to the virtual desktop client of the owner and to the virtual desktop client of the at least one collaborator (Privat [0034] discloses in fig. 3B, a remote desktop connection module 66, when invoked, will attempt to establish a remote desktop connection with the remote computer identified by the web conference host. The web conference host can specify the remote computer prior to, or during, a web conferencing session. Upon establishing a remote desktop connection with the remote computer identified by the web conference host, the listener module 68 of the remote desktop connection module 66 will receive a stream of information representing a user interface (receiving streamed GUI) of the remote computer. For example, the user interface may be that of the desktop, or of a particular software application being executed at the remote computer. [0028] the desktop or user interface of the remote computer 40 is communicated to and received at the web conferencing service 36 via the remote desktop connection 38, converted or transcoded for broadcasting to the web conference participants, 42, 44 and 46, and then broadcast to the computing devices of the participants for display on their respective computing devices 42, 44 and 46. Various embodiments of the invention use any one of several remote connection protocols to establish the remote desktop connection between the web conferencing service 36, and the remote computer 40. Examples of these remote connection protocols include: Remote Desktop Protocol (RDP), Independent Computing Architecture (ICA), Remote FrameBuffer (RFB), or Virtual Network Computing (VNC), as well as other proprietary or non-proprietary protocols that serve the same or similar functions).
the virtual desktop agent receives inputs via the remote desktop protocol from each virtual desktop client connected to the virtual desktop of the owner and the at least one collaborator (Privat [0030] In addition to simply broadcasting the information representing the user interface of the remote computer 40, the web conferencing service includes a control interface via which it can receive input from the web conferencing application executing at the mobile computing device. [0035] during the broadcasting of the user interface of the remote computer, the web conference host can use the web conferencing application residing and executing on the mobile computing device to provide user-inputs that control or manipulate the user interface of the remote computer. For instance, these user-inputs generate commands that are communicated to the control interface 74 of the remote desktop connection module 66, which will in turn forward the commands to the remote computer for processing).
On of ordinary skill would have been motivated to combine the teachings of Deep, Patten and Privat because these teachings are from the same field of endeavor with respect to disclosing techniques for online or virtual collaboration.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Privat into the invention of Deep and Patten. The motivation would have been to establishing a screen sharing session by broadcasting user interface to all devices participating in a web conference using a remote desktop protocol (RDP), Privat, [0028].
Deep, Patten and Privat did not explicitly disclose one of the virtual desktop clients of the owner or the at least one collaborator is designated as having input control; determines which virtual desktop client’s received inputs to permit into the virtual desktop based on which virtual desktop client has been designated as having input control while ignoring received inputs from remaining virtual desktop clients connected to the agent.
Huck discloses one of the virtual desktop clients of the owner or the at least one collaborator is designated (presenter) as having input control (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object, for example, to write on a whiteboard, to alter a shared desktop or document, etc. The presenter may grant others appropriate permissions, and may relinquish his or her role as presenter to another attendee);
the virtual desktop agent receives inputs via the remote desktop protocol from each virtual desktop client connected to the virtual desktop of the owner and the at least one collaborator (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object--for example, to write on a whiteboard, to alter a shared desktop or document, etc. The presenter may grant others appropriate permissions, and may relinquish his or her role as presenter to another attendee); and 
determines which virtual desktop client’s received inputs to permit into the virtual desktop based on which virtual desktop client has been designated as having input control while ignoring received inputs from remaining virtual desktop clients connected to the agent (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object--for example, to write on a whiteboard, to alter a shared desktop or document, etc. The presenter may grant others appropriate permissions, and may relinquish his or her role as presenter to another attendee. [0076] discloses that when an attendee initiates an "event" (e.g., a change to a collaboration object), the attendee's client transmits the event to organizer 202 (through an MX module 204) via a virtual channel. The organizer (e.g., filter layer 230) receives the event and verifies that the sender has permission to initiate the event. The event is then passed to the control unit 222 corresponding to the collaboration mode in which the event occurred. The control unit processes the event and forwards it to some or all attendees of the collaboration mode, if necessary).
On of ordinary skill would have been motivated to combine the teachings of Deep, Patten, Privat and Huck because these teachings are from the same field of endeavor with respect to disclosing techniques for online or virtual collaboration.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Huck into the invention of Deep and Privat. The motivation would have been to provide a control unit to manage different collaboration modes and provide data synchronization when new clients join an ongoing collaboration session, Huck, [Abstract].

Regarding claim 3, Deep, Patten, Privat and Huck disclose the method of claim 1, wherein: at the start of the collaborative session, the owner (presenter) has input control in the virtual desktop (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object--for example, to write on a whiteboard, to alter a shared desktop or document, etc. The presenter may grant others appropriate permissions, and may relinquish his or her role as presenter to another attendee); and 
the owner is able to grant input control to the at least collaborator (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object--for example, to write on a whiteboard, to alter a shared desktop or document, etc. The presenter may grant others appropriate permissions, and may relinquish his or her role as presenter to another attendee).
The motivation to combine is similar to that of claim 1.



Regarding claim 6, Deep, Patten, Privat and Huck disclose the method of claim 2, further comprising:
generating a first encoder for streaming the GUI of the virtual desktop to the owner’s client application via the connection between the virtual desktop and the owner’s virtual desktop client (Privat [0034] discloses in fig. 3B, a remote desktop connection module 66, when invoked, will attempt to establish a remote desktop connection with the remote computer identified by the web conference host. The web conference host can specify the remote computer prior to, or during, a web conferencing session. Upon establishing a remote desktop connection with the remote computer identified by the web conference host, the listener module 68 of the remote desktop connection module 66 will receive a stream of information representing a user interface (receiving streamed GUI) of the remote computer. For example, the user interface may be that of the desktop, or of a particular software application being executed at the remote computer. [0028] The desktop or user interface of the remote computer 40 is communicated to and received at the web conferencing service 36 via the remote desktop connection 38, converted or transcoded for broadcasting to the web conference participants, 42, 44 and 46, and then broadcast to the computing devices of the participants for display on their respective computing devices 42, 44 and 46); and
generating a separate encoder for streaming the GUI of the virtual desktop to the at least one collaborator’s virtual desktop client via the connection between the virtual desktop and the at least one collaborator’s virtual desktop client (Privat [0025] discloses the web conference host may choose to share a user interface being presented at the mobile computing device 32, or the user interface of a particular application executing at the mobile computing device 32. In some embodiments, more granular control may enable a web conference host to specify a particular window, or other graphical user interface element of an application, that is to be broadcast to the other participants. Additionally, at least with some embodiments, the web conference host may authorize another web conference participant to share (e.g., broadcast) information being presented on his or her display screen).
The motivation to combine is similar to that of claim 1. 

Regarding claim 21, Deep, Patten, Privat and Huck  disclose the method of claim 1, wherein the virtual desktop agent presents an invitation user interface (UI) that gives the owner an option to invite participants and form a collaborative session on the virtual desktop (Deep [0045] discloses a meeting initiator who accesses window 536 may set up a virtual meeting using interface 544. Interface 544 may enable a meeting initiator to invite particular parties to join a virtual meeting, e.g., by providing identifying information for the particular parties, and/or may enable a meeting initiator to invite substantially random parties to join a virtual meeting, e.g., all parties who are on a website that includes web page 524. Once party `B` accesses the website identified in the invitation, party `B` activates the virtual meeting booth on the website to join the virtual meeting in step 221. Party `B` may activate the virtual meeting booth by clicking on an icon that represents the virtual meeting booth, or by making an appropriate selection from a menu. After party `B` activates the virtual meeting booth, party `B` then participates in the virtual meeting in step 225 with party `A`.  [0035] Party `B` 308 may join a virtual meeting through access to website 312 and, hence, a virtual meeting booth presented on website 312, when party `B` 308 obtains the invitation to join the virtual meeting. Once party `B` 308 joins the virtual meeting, i.e., a virtual meeting that is effectively supported on host 316 but accessed through a virtual meeting booth (virtual desktop is provided and accessed by part A & B to share and collaborate on content) on website 312, both party `A` 304 and party `B` 308 may participate in the virtual meeting), and 
wherein the request to initiate the collaborative session on the virtual desktop with the at least one specified collaborator is received via the invitation UI (Deep [0023] After party `A` invites party `B` to join a virtual meeting, process flow moves to step 117 in which a determination is made as to whether party `B` accepts the invitation to join the virtual meeting. That is, it is determined whether party `B` has joined the virtual meeting. [0025] if it is determined in step 117 that party `B` has accepted the invitation to join the virtual meeting, then party `A` participates in a virtual meeting with party `B` in step 125. The virtual meeting is generally hosted by a web conferencing application).
The motivation to combine is similar to that of claim 1.

Regarding claim(s) 8,10,13 and 22, the claim(s) are rejected with rational similar to rejections of claim(s) 1,3,6 and 21, respectively.
Regarding claim(s) 15,17,20 and 23, the claim(s) are rejected with rational similar to rejections of claim(s) 1,3,6 and 21, respectively.


Claim(s) 4-5,11-12 and 18 ad 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deep (US 2010/0175004 A1) in view of Patten et al. (US 2015/0288672 A1) in view of Privat (US 2016/0127432 A1), in view of Huck et al. (US 2004/0181579 A1), further in view of Haveliwala (US 2007/0300165 A1). 

Regarding claim 4, Deep, Patten, Privat and Huck disclose the method of claim 1 but did not explicitly disclose receiving inputs into the virtual desktop at the server from the owner’s virtual desktop client and from the at least one collaborator’s virtual desktop client (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object--for example, to write on a whiteboard, to alter a shared desktop or document, etc. The presenter may grant others appropriate permissions, and may relinquish his or her role as presenter to another attendee; [0075] control of a collaboration object may be shared, so that multiple attendees may change or update it simultaneously or nearly simultaneously. However, changes may be assigned some serial order by the control units responsible for the collaboration modes in which the changes are made. This may make it easier to determine whether a particular attendee has received all events that he or she should).
Deep, Patten, Privat and Huck did not explicitly disclose muting inputs conveyed to the virtual desktop from the at least one collaborator’s virtual desktop client while permitting inputs from the owner’s virtual desktop client.
	muting inputs conveyed to the virtual desktop from the at least one collaborator’s virtual desktop client while permitting inputs from the owner’s (presenter) virtual desktop client (Haveliwala [0092] audio controls are available in breakout rooms. The attendees can mute themselves and this state is preserved. A presenter can "Mute All" or mute an individual attendee (While the presenter is unmuted for presentation). This overrides any mute/unmute action that an individual attendee may have initiated. In one embodiment, Mute All is global. When a presenter initiates a Mute All, it applies to all attendees in the conference).
One of ordinary skill would have been motivated to combine the teachings of Deep, Patten, Privat, Huck and Haveliwala because these teachings are from the same field of endeavor with respect to disclosing techniques for online or virtual collaboration.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Haveliwala into the invention of Deep, Patten, Privat and Huck. The motivation would have been to provide breakout rooms or smaller sub-sets of a larger meeting, with full collaboration capabilities in live web-based conferencing capabilities, Haveliwala, [Abstract].

	Regarding claim 5, Deep, Patten, Privat, Huck and Haveliwala disclose the method of claim 4, further comprising:
receiving an instruction from the owner’s virtual desktop client to grant input control to a particular collaborator (Haveliwala [0097] discloses that if they want a particular attendee to drive the content, the attendee can be promoted to a presenter or granted additional attendee privileges. If an attendee is promoted to presenter or granted additional attendee privileges to view content, then their resource pane will be similar to that of the instructor and they will have full view of the main room and breakout room resources) and
 in response to the instruction, muting subsequent inputs conveyed to the virtual desktop from the owner’s or any other collaborator’s virtual desktop client, while permitting inputs from the particular collaborator’s virtual desktop client (Haveliwala [0097] discloses that if they want a particular attendee to drive the content, the attendee can be promoted to a presenter or granted additional attendee privileges. If an attendee is promoted to presenter or granted additional attendee privileges to view content, then their resource pane will be similar to that of the instructor and they will have full view of the main room and breakout room resources. [0092] Audio controls are available in breakout rooms. The attendees can mute themselves and this state is preserved. A presenter can "Mute All" or mute an individual attendee. This overrides any mute/unmute action that an individual attendee may have initiated. In one embodiment, Mute All is global. When a presenter initiates a Mute All, it applies to all attendees in the conference)
The motivation to combine is similar to that of claim 4. 

Regarding claim(s) 11 and 12, the claim(s) are rejected with rational similar to rejections of claim(s) 4 and 5, respectively.
Regarding claim(s) 18 and 19, the claim(s) are rejected with rational similar to rejections of claim(s) 4 and 5, respectively.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deep (US 2010/0175004 A1) in view of Patten et al. (US 2015/0288672 A1) in view of Privat (US 2016/0127432 A1), in view of Huck et al. (US 2004/0181579 A1), further in view of Mehta et al. (US 10,705,690 B1),

Regarding claim 7, Deep, Patten, Privat and Huck disclose the method of claim 6, further comprising:
joining at least two collaborators to the remote desktop session by connecting virtual desktop client, each virtual desktop client executing on a separate client device, of the at least two collaborators to the virtual desktop (Deep [0023] discloses step 117 in a process of establishing a virtual meeting where in response to an invitation from party ‘A’ to party ‘B’ to join a virtual meeting, party ‘B’ accepts the invitation and join the meeting). 
Deep, Patten, Privat and Huck did not explicitly disclose generating an encoder shared by the virtual desktop client of the at least two collaborators for streaming the GUI of the virtual desktop to each of the virtual desktop client of the at least two collaborators via the corresponding connections between the virtual desktop and the virtual desktop client of the at least two collaborators.
Mehta discloses generating an encoder shared by the virtual desktop client of the at least two collaborators for streaming the GUI of the virtual desktop to each of the virtual desktop client of the at least two collaborators via the corresponding connections between the virtual desktop and the virtual desktop client of the at least two collaborators (Mehta, Col. 7, lines 46-56, discloses a servant client 303 is a billboard terminal receiving the virtual desktop from the master client via the proxy server 304. As in FIGS. 1 and 2, the servant client is configured to receive client credentials from the administrator in order to request to join the virtual computing environment provided by the virtual desktop service 314. The virtual desktop service 314 provides the virtual desktop 316 to the master client via the proxy server 304, wherein the proxy server is configured to multiplex a data stream to the servant client according to the configurations selected by the administrator). 
One of ordinary skill would have been motivated to combine the teachings of Deep, Patten, Privat, Huck and Mehta because these teachings are from the same field of endeavor with respect to disclosing techniques for online or virtual collaboration.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Mehta into the invention of Deep, Patten, Privat and Huck. The motivation would have been to establish a secure connection between a host and virtual meeting clients to securely share virtual meeting data streams and updates, Mehta, [Abstract].

Regarding claim(s) 14, the claim(s) are rejected with rational similar to rejection of claim(s) 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to establishing and maintaining virtual collaboration session.
Skurikhin et al. (US 2004/0181577 A1)
Wang (US 8,781,841 B1)
Fedotov et al. (US 2004/0181796 A1)
Teplov et al. (US 2004/0179036 A1)
Yang et al. (US 2011/0154192 A1)
Peters et al. (US 2014/0280186 A1)
Qian et al. (US 11,165,755 B1)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.F.D/Examiner, Art Unit 2451 

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451